DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
 
This action is in response to the continued examination filed on 07/28/2022.  Claims 1-20 are pending in the application and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-9, 10-11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Palangi et al. (“Deep Sentence Embedding Using Long Short-Term Memory Networks: Analysis and Application to Information Retrieval,” hereinafter referred to as Palangi), in view of Parada San Martin et al. (US 2016/0180838 A1, hereinafter referred to as Parada San Martin), and further in view of JAGOTA (US 2013/0166489 A1, hereinafter referred to as JAGOTA), and Muddu et al.(US 2018/0367551 A1, hereinafter referred to as Muddu7551), and Shanabrook et al.(US 8,713,693 B2,  hereinafter referred to as Shanabrook), and Jagota et al. (US 2013/0117287 A1, hereinafter referred to as  Jagota7287).
.
As to claim 1, Palangi, in combination with Parada San Martin, teaches a non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors (Parada San Martin, paragraph [0098]), are configurable to cause the one or more processors to: 
reduce a number of available tokens from a first-dimension space to tokens in a lower dimension space utilizing a word embedding layer that receives the sequence of actions that correspond to a user interacting with a secure computing environment (see Abstract…. automatically attenuate the unimportant words and detects the salient keywords in the sentence. Furthermore, these detected keywords are found to automatically activate different cells of the LSTMRNN, where words belonging to a similar topic activate the same cell…; page 6, V. ANALYSIS OF THE SENTENCE EMBEDDING PROCESS AND PERFORMANCE EVALUATION, right column…we train the RNN with and without LSTM cells on the click-through dataset which are logged by a commercial web search engine…we will remove the peephole connections and the forget gate from the LSTM-RNN model in the current task…; wherein, using the broadest reasonable interpretation, Examiner interprets “…user click-through data logged by a commercial web search engine” to represent a user interacting with a secure computing environment); 
Parada San Martin teaches extract patterns from the sequence of actions in the lower dimension space in at least a first direction with a first analysis layer providing neural network functionality; extract patterns from the sequence of actions layer in the long short term memory neural network may include a hidden layer during training of the long short term memory neural network; [0023]-[0026]…LSTM neural network 104 is a recurrent neural network that receives an input sequence of feature vectors, e.g., from the feature extraction module 102, and generates a sequence of outputs from the input sequence… each of the intermediate layers in the LSTM neural network… LSTM layers for the feature vector in order to generate the output vector y, for the feature vector; Fig. 1, elements 110b and 110c; wherein, using the broadest reasonable interpretation, Examiner interprets “sequence of outputs” to include sequence of actions ); 
search the extracted patterns at a higher level of abstraction for higher level features and patterns from a larger feature space than the first analysis layer and the second analysis layer to generate a probability vector (see paragraphs [0061]-[0063]…receives the plurality of feature vectors 380 from the front-end feature extraction module 204, one for each of the frames 370, and generates a corresponding posterior probability vector 420 for each of the feature vectors 380…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Palangi to add patterns extraction and their corresponding probability vectors to Palangi’s system as taught by Parada San Martin above.  The modification would have been obvious because one of ordinary skill would be motivated to allow the computing device to interact with other devices to allow the exchange of data as suggested by Parada San Martin (paragraph [0091]).
But Palangi and Parada San Martin fail to explicitly teach:
rank results from the probability vector with respect to tenants of a multitenant environment within the secure computing environment.  
However, JAGOTA teaches:
rank results from the probability vector with respect to tenants of a multitenant environment within the secure computing environment (see paragraph [0106] …
rank results which are consistent with those probabilities which are higher…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Palangi and Parada San Martin to rank results from the probability vectors to the combination system of Palangi and Parada San Martin’s system as taught by JAGOTA above.  The modification would have been obvious because one of ordinary skill would be motivated to make retrieval of accurate information and subsequent delivery of this information to the user system in a timely and efficient manner has been and continues to be a goal of administrators of database systems, as suggested by JAGOTA (paragraph [0005]).
Palangi, Parada San Martin and JAGOTA fail to explicitly teach:
the sequence of actions that correspond to a user corresponding to the first tenant interacting with a secure computing environment.
monitor a sequence of events from a first tenant in a multitenant environment where events in the sequence of events are represented as tokens;
generate a probability vector indicating probabilities that a user action corresponds to each of multiple groups in a multitenant environment; and
designate the sequence of events as acceptable if the ranking satisfies a preselected
threshold
However, Muddu7551 teaches:
the sequence of actions that correspond to a user corresponding to the first tenant interacting with a secure computing environment ([0188], Fig. 7A … monitor user actions and interactions …);
monitor a sequence of events from a first tenant in a multitenant environment where events in the sequence of events are represented as tokens (paragraphs [0050]…
monitoring potential computer network compromise…; [0141]…monitor events that occur on the cloud-based servers...; [0147]…continuously monitor and analyze the incoming event data ( e.g., in the form of an unbounded data stream) to uncover anomalies and threats…; [0184]…activities of server 606 are monitored and a baseline profile 616 specific for the server 606 is generated over time, based on event data indicative of network activities of server 606…; [0188]…Fig. 7A…monitor user actions and interactions…; [0209]… tokenize the event data into tokens…; [0210]-[0211]…tokens represent entities. An entity can include, for example, a user, a device, an application, a session, a uniform resource locator (URL), or a threat….; [0367]…beacon activity is typically from one or more devices operating within the network being monitored…   ); 
generate a probability vector indicating probabilities that a user action corresponds to each of multiple groups in a multitenant environment (see Fig. 7A; paragraphs [0188], Fig. 7A…, wherein monitoring user actions and interactions are interpreted as  clickstream data or input received in a multitenant environment;   [0232]-[0235]…generate and track the probability of association between each user...;   [0536]-[0537]…probability vectors…; [0593]… “similar groups of users…”interpreted as multiple groups in a multitenant environment); and
designate the sequence of events as acceptable if the ranking satisfies a preselected
threshold (see paragraphs [0279] …. statistical matches in whitelists…; [0364] - [0365] …example, the resulting threat indicator score may be a value between 0 and 10, with 0 being the least threating and 10 being the most threatening….threat indicator if the threat indicator score satisfies a specified criterion (e.g., a threshold))…the specified criterion may be set such that a threat indicator is identified if the threat indicator score is 6 or above…; wherein using the broadest reasonable interpretation, Examiner interprets the sequence of events as acceptable if the threat indicator score is 0 to 5).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Palangi, Parada San Martin and JAGOTA to rank results from the probability vectors to the combination system of Palangi, Parada San Martin and JAGOTA’s system as taught by Muddu7551 above.  The modification would have been obvious because one of ordinary skill would be motivated to improve threat detection and scalability as well as the ability to handle a large volume of data, as suggested by Muddu7551 (paragraph [0177]).
The combination of Palangi, Parada San Martin, JAGOTA and Muddu7551 teaches a multitenant system for multiple tenants but fails to explicitly teach:
wherein the multitenant environment comprises multiple tenants sharing access to an instance of an application, and wherein the sequence of events comprises logged actions of users of the first tenant; and
a portion of the instance of the application hosted in the secure computing environment the portion being dedicated to the first tenant.
However, Shanabrook teaches:
wherein the multitenant environment comprises multiple tenants sharing access to an instance of an application, and wherein the sequence of events comprises logged actions of users of the first tenant (col. 1, lines 49-51…maintains an electronic log of each user's actions…; col. 6, lines 64-67 to col. 7, lines 1…user interacts with application 128 (function 304), system 102 logs the user's actions within log 133 as described above (function 306). Various embodiments may store the entire "click trail of the user's…log only certain actions of interest); and
a portion of the instance of the application hosted in the secure computing environment the portion being dedicated to the first tenant (col. 1, lines 35-41…shared platform in the multi-tenant architecture is usually designed to virtually separate each tenant's data and operations from those of other tenants so that each tenant works with its own virtual
application instance…; col. 4, lines 6-12…data and services provided from server 102 to each tenant can be securely isolated from those provided to other tenants, as needed…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Palangi, Parada San Martin, JAGOTA and Muddu7551 to add logged actions of users to the combination system of Palangi, Parada San Martin, JAGOTA and Muddu7551 as taught by Shanabrook above.  The modification would have been obvious because one of ordinary skill would be motivated to prevent overloading of the computing resources used to perform the log file analysis, as suggested by Shanabrook (col. 2, lines 35-40).
However, Palangi, Parada San Martin, JAGOTA, Muddu7551 and Shanabrook fail to explicitly teach:
generate a ranking of probabilities that the sequence of actions of the first tenant is associated with one or more other tenants.
Jagota7287 teaches:
generate a ranking of probabilities that the sequence of actions of the first tenant is associated with one or more other tenants (paragraphs [0052]-[0057]…the probability of a person having the ranks Manager-level and C-level in different jobs is very low even allowing for a long elapsed time. By contrast, the probability of a person having the ranks Manager-level and Director-level in different jobs increases a lot, even if the elapsed time is great as well…).
It would have been obvious to one of ordinary skill in the arts before the effective filing of the claimed invention to modify the combination system o Palangi, Parada San Martin, JAGOTA, Muddu7551 and Shanabrook to add a ranking of probabilities to the combination system of Palangi, Parada San Martin, JAGOTA, Muddu7551 and Shanabrook as taught by Jagota7287above.  The modification would have been obvious because one of ordinary skill would be motivated to build a personal profile for an individual based on the business card records, as suggested by Jagota7287 ([0033]).

As to claim 2, which incorporates the rejection of claim 1, JAGOTA teaches wherein the entity comprises one or more users corresponding to a tenant of a multitenant environment and wherein the secure computing environment comprises the multitenant environment (see paragraphs [0007]… MTS environment; [0021]…an on-demand, multi-tenant database service ("MTS") 16 operating in a computing environment…); [0029],.secure the accuracy and reliability of the contact data,..; [0119]…multitenant system, data for multiple tenants may be stored in the same physical database object; [0129]…any user associated with any organization that is a tenant…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Palangi and Parada San Martin to rank results from the probability vectors to the combination system of Palangi and Parada San Martin’s system as taught by JAGOTA above.  The modification would have been obvious because one of ordinary skill would be motivated to make retrieval of accurate information and subsequent delivery of this information to the user system in a timely and efficient manner has been and continues to be a goal of administrators of database systems, as suggested by JAGOTA (paragraph [0005]). 

As to claim 7, which includes the rejection of claim 1, Parada San Martin teaches
wherein the instructions that, when executed by the one or more processors, cause the one or more processors to search the extracted patterns at a higher level of abstraction for higher level features and patterns from a larger feature space than the first analysis layer and the second analysis layer to generate a probability vector, further comprise instructions that, when executed by the one or more processors, cause the one or more processors to: 
search a set of bi-directional patterns at a first higher level of abstraction than the first analysis layer and the second analysis layer to search for higher level features and patterns from a larger feature space than the first analysis layer and the second analysis layer to generate an output vector (see paragraphs [0023]-[0026]…LSTM neural network 104 is a recurrent neural network that receives an input sequence of feature vectors, e.g., from the feature extraction module 102, and generates a sequence of outputs from the input sequence… output vector); and 
search the output vector at a second higher level of abstraction to generate a probability vector (see paragraphs [0061]-[0063]…receives the plurality of feature vectors 380 from the front-end feature extraction module 204, one for each of the frames 370, and generates a corresponding posterior probability vector 420 for each of the feature vectors 380…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Palangi to add patterns extraction and their corresponding probability vectors to Palangi’s system as taught by Parada San Martin above.  The modification would have been obvious because one of ordinary skill would be motivated to allow the computing device to interact with other devices to allow the exchange of data as suggested by Parada San Martin (paragraph [0091]).

As to claim 8, which includes the rejection of claim 7, Parada San Martin teaches
wherein the searching the set of bi-directional patterns at a higher level of abstraction than the first analysis layer and the second analysis layer to search for higher level features and patterns from a larger feature space than the first analysis layer and the second analysis layer is performed by a first fully connected layer (see Fig. 1, Layer 1 (110b); paragraphs [0025]...wherein using the broadest reasonable interpretation, Examiner interprets Layer 1 as a first fully connected layer). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Palangi to add patterns extraction and their corresponding probability vectors to Palangi’s system as taught by Parada San Martin above.  The modification would have been obvious because one of ordinary skill would be motivated to allow the computing device to interact with other devices to allow the exchange of data as suggested by Parada San Martin (paragraph [0091]).
As to claim 9, which includes the rejection of claim 7, Parada San Martin teaches wherein searching the output vector at a second higher level of abstraction to generate a probability vector is performed by a second fully connected layer (see Fig. 1, Layer 1 (110c); paragraphs [0025]...wherein using the broadest reasonable interpretation, Examiner interprets Layer 2 as a second fully connected layer). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Palangi to add patterns extraction and their corresponding probability vectors to Palangi’s system as taught by Parada San Martin above.  The modification would have been obvious because one of ordinary skill would be motivated to allow the computing device to interact with other devices to allow the exchange of data as suggested by Parada San Martin (paragraph [0091]).
Claim 10 recites substantially the same functionalities recited in claim 1, and is directed to a computer-implemented method performed by a non-transitory computer-readable medium having stored thereon instructions of claim 1.  Therefore, claim 10 is rejected for the same reasons as applied to claim 1 above.

Claim 11 recites substantially the same functionalities recited in claim 2, and is directed to a computer-implemented method performed by a non-transitory computer-readable medium having stored thereon instructions of claim 2.  Therefore, claim 11 is rejected for the same reasons as applied to claim 2 above.

Claim 16 recites substantially the same functionalities recited in claim 7, and is directed to a computer-implemented method performed by a non-transitory computer-readable medium having stored thereon instructions of claim 7.  Therefore, claim 16 is rejected for the same reasons as applied to claim 7 above.

Claim 17 recites substantially the same functionalities recited in claim 8, and is directed to a computer-implemented method performed by a non-transitory computer-readable medium having stored thereon instructions of claim 8.  Therefore, claim 17 is rejected for the same reasons as applied to claim 8 above.

Claim 18 recites substantially the same functionalities recited in claim 9, and is directed to a computer-implemented method performed by a non-transitory computer-readable medium having stored thereon instructions of claim 9.  Therefore, claim 18 is rejected for the same reasons as applied to claim 9 above.

Claim 19 recites substantially the same functionalities recited in claim 10, and is directed to a system that performs the computer-implemented method of claim 10.  Parada San Martin teaches a mass storage [0108].  Therefore, claim 19 is rejected for the same reasons as applied to claim 10 above.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Palangi et al. (“Deep Sentence Embedding Using Long Short-Term Memory Networks: Analysis and Application to Information Retrieval,” hereinafter referred to as Palangi), in view of Parada San Martin et al. (US 2016/0180838 A1, hereinafter referred to as Parada San Martin), and further in view of JAGOTA (US 2013/0166489 A1, hereinafter referred to as JAGOTA), and Muddu et al.(US 2018/0367551 A1, hereinafter referred to as Muddu7551), and Shanabrook et al.(US 8,713,693 B2,  hereinafter referred to as Shanabrook), and Jagota et al. (US 2013/0117287 A1, hereinafter referred to as  Jagota7287), and Graves (US 9,263,036 B1, hereinafter referred to as Graves).
 As to claim 3, which includes the rejection of claim 1, Graves, in combination with Palangi, Parada San Martin, JAGOTA, Muddu, Shanabrook and Jagota7287, teaches wherein the instructions that, when executed by the one or more processors, cause the one or more processors to extract SFDC-P303-23-patterns from the sequences of actions in the lower dimension space in at least a first direction with a first layer and in at least a second direction with a second layer, further comprise instructions that, when executed by the one or more processors, cause the one or more processors to: 
extract patterns from the sequences of actions in the lower dimension space by scanning the tokens in a forward direction with a first analysis layer to generate a set of scanned patterns (see Fig. 3, Forward Layer; col. 3, lines 22-62…A BRNN computes the forward hidden sequence h = (h1, , ... , h1 )…); and 
scan the scanned pattern in a forward direction and a reverse direction with a second analysis layer to extract a set of bi-directional patterns from the set of scanned patterns (see Fig. 3, Forward Layer and Backward Layer; lines 22-62…A BRNN computes the forward hidden sequence h = (h1, , ... , h1 ) and the backward hidden…combining BRNN s with LSTM gives bidirectional LSTM).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Palangi, Parada San Martin, JAGOTA, Muddu, Shanabrook and Jagota7287 to add Forward Layer and Backward Layer to the combination system of Palangi, Parada San Martin, JAGOTA, Muddu, Shanabrook and Jagota7287, as taught by Graves above.  The modification would have been obvious because one of ordinary skill would be motivated to 'simplify' neural networks, in the sense of reducing the amount of information required to transmit the parameters, which may improve generalisation, as suggested by Graves (col. 6, lines 37-45).

Claim 12 recites substantially the same functionalities recited in claim 3, and is directed to a computer-implemented method performed by a non-transitory computer-readable medium having stored thereon instructions of claim 3.  Therefore, claim 12 is rejected for the same reasons as applied to claim 3 above.

   Claims 4-6, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Palangi et al. (“Deep Sentence Embedding Using Long Short-Term Memory Networks: Analysis and Application to Information Retrieval,” hereinafter referred to as Palangi), in view of Parada San Martin et al. (US 2016/0180838 A1, hereinafter referred to as Parada San Martin), and further in view of JAGOTA (US 2013/0166489 A1, hereinafter referred to as JAGOTA), and Muddu et al.(US 2018/0367551 A1, hereinafter referred to as Muddu7551), and Shanabrook et al.(US 8,713,693 B2,  hereinafter referred to as Shanabrook), and Jagota et al. (US 2013/0117287 A1, hereinafter referred to as  Jagota7287), and Graves (US 9,263,036 B1, hereinafter referred to as Graves), and Xu et al. (“Classifying Relations via Long Short Term Memory Networks along Shortest Dependency Paths, hereinafter referred to as Xu). 

As to claim 4, which includes the rejection of claim 3, Xu, in combination with Palangi, Parada San Martin, JAGOTA, Muddu7551, Shanabrook Jagota7287 and Graves, teaches wherein the extracting patterns from the sequences of actions in the lower dimension space by scanning the tokens in a forward direction with the first analysis layer is performed by a long short-term memory (LSTM) layer comprising a first set of LSTM nodes (see page 3 of 10… long short term memory (LSTM) units are used in the recurrent networks for effective information propagation.  A max pooling layer thereafter gathers information from LSTM nodes in each path…; Fig. 2a…Left sub-path, interpreted by Examiner as first set of LSTM nodes). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Palangi, Parada San Martin, JAGOTA, Muddu7551, Shanabrook Jagota7287 and Graves to add LSTM nodes to the combination system of Palangi, Parada San Martin, JAGOTA, Muddu7551, Shanabrook Jagota7287 and Graves, as taught by Xu above.  The modification would have been obvious because one of ordinary skill would be motivated to allow effective information integration from heterogeneous sources over the dependency paths, as suggested by Xu (Abstract).

As to claim 5, which includes the rejection of claim 3, Xu, in combination with Palangi, Parada San Martin, JAGOTA, Muddu7551, Shanabrook Jagota7287 and Graves, teaches wherein the scan the scanned pattern in a forward direction and a reverse direction with the second analysis layer to extract a set of bi-directional patterns from the set of scanned patterns is performed by a bidirectional LSTM (BLSTM) layer comprising a second set of LSTM nodes  (see page 3 of 10… long short term memory (LSTM) units are used in the recurrent networks for effective information propagation.  A max pooling layer thereafter gathers information from LSTM nodes in each path…; Fig. 2a Right sub-path, interpreted by Examiner as second set of LSTM nodes). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Palangi, Parada San Martin, JAGOTA, Muddu7551, Shanabrook Jagota7287 and Graves to add LSTM nodes to the combination system of Palangi, Parada San Martin, JAGOTA, Muddu7551, Shanabrook Jagota7287 and Graves, as taught by Xu above.  The modification would have been obvious because one of ordinary skill would be motivated to allow effective information integration from heterogeneous sources over the dependency paths, as suggested by Xu (Abstract).

 As to claim 6, which includes the rejection of claim 3, Xu, in combination with Palangi, Parada San Martin, JAGOTA, Muddu7551, Shanabrook Jagota7287 and Graves, teaches wherein the second set of LSTM nodes comprises a mesh of LSTM nodes (see page 3 of 10… long short term memory (LSTM) units are used in the recurrent networks for effective information propagation.  A max pooling layer thereafter gathers information from LSTM nodes in each path…; Fig. 2a Right sub-path, interpreted by Examiner as second set of LSTM nodes to teach the limitation). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Palangi, Parada San Martin, JAGOTA, Muddu7551, Shanabrook Jagota7287 and Graves to add LSTM nodes to the combination system of Palangi, Parada San Martin, JAGOTA, Muddu7551, Shanabrook Jagota7287 and Graves, as taught by Xu above.  The modification would have been obvious because one of ordinary skill would be motivated to allow effective information integration from heterogeneous sources over the dependency paths, as suggested by Xu (Abstract).

Claim 13 recites substantially the same functionalities recited in claim 4, and is directed to a computer-implemented method performed by a non-transitory computer-readable medium having stored thereon instructions of claim 4.  Therefore, claim 13 is rejected for the same reasons as applied to claim 4 above.

Claim 14 recites substantially the same functionalities recited in claim 5, and is directed to a computer-implemented method performed by a non-transitory computer-readable medium having stored thereon instructions of claim 5.  Therefore, claim 14 is rejected for the same reasons as applied to claim 5 above.

Claim 15 recites substantially the same functionalities recited in claim 6, and is directed to a computer-implemented method performed by a non-transitory computer-readable medium having stored thereon instructions of claim 6.  Therefore, claim 15 is rejected for the same reasons as applied to claim 6 above.

Claim 20 recites substantially the same functionalities recited in the non-transitory computer-readable medium of claim 4, and is directed to a system.  Therefore, claim 20 is rejected for the same reasons as applied to claim 4 above.

Response to Applicant’s Arguments
Applicant’s arguments filed on 05/31//2022 have been fully considered but are moot in view of new ground(s) of rejection Jagota et al. (US 2013/0117287 A1, hereinafter referred to as Jagota7287).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        

/ERIC NILSSON/Primary Examiner, Art Unit 2122